Citation Nr: 1511570	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  08-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

For clarity, the following explanatory paragraph is repeated from the Board's October 2013 remand decision.  In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present claim, the Veteran was denied entitlement to service connection for anxiety neurosis in December 1976; that decision is now final.  He was denied entitlement to service connection for PTSD in November 2009, anxiety neurosis to include PTSD in January 2010, and depression in July 2011.  

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In October 2013, the Board reopened the claim for entitlement to service connection for an acquired psychiatric disorder and remanded the issue as recharacterized on the title page to the RO to obtain additional evidentiary information, to include a VA evaluation.  

As the requested actions have been complied with, there has been substantial compliance with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court of the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD that is related to a verified in-service stressor or due to fear of hostile military or terrorist activity; nor is the Veteran shown to have engaged in combat with the enemy; nor is there any credible evidence corroborating the Veteran's alleged in-service stressors.  

2.  The Veteran is not shown to have had an innocently acquired psychiatric disorder during service or for many years thereafter; nor is any current psychiatric disability related to service; nor is any shown to be superimposed disease or injury related to the personality disorder identified during service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

2.  The Veteran does not have another innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by service; nor is a personality disorder a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, March 2009, June 2009, and July 2009, letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  

In further explanation, it is noted that a June 2009 letter notified the Veteran that his claimed PTSD stressors must be verified by the Joint Services Records Research Center (JSRRC), and notified him of the types of specific evidence that should be provided in connection with his claim.  Although the Veteran responded to the request, he did not provide the minimum information needed for VA to conduct meaning research.  This was explained in the VA-issued formal finding memorandum dated October 2009 regarding a lack of information required to corroborate his stressors for PTSD.  This memorandum provided a detailed account of VA's research into the Veteran's stressor verification, and the information contained will be discussed in detail, infra.  

Furthermore, VA has obtained service personnel and treatment records, and identified post-service treatment records.  The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims of service connection for PTSD and other psychiatric disorders.  

Additionally, the Board finds that all necessary development has been completed with respect to obtaining examinations and opinions relevant to the appeal.  In fact, finding that additional development was necessary following Board remands, we ordered a VA examination in 2013.  The resulting examination report is now part of the record and has been considered in this decision.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  

The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. at 121 (2004) (Pelegrini II).   Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Principles of Service Connection

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that his claimed PTSD is related to combat.  In addition, the Veteran's service personnel records and DD Form 214 do not reflect that he received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable in this case.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2014), such as psychosis).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) (2014) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual (DSM-IV) criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

A veteran must present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  

Effective on July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).  

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  

Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  

Personality disorders are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2014).  Service connection is not available for a personality disorder in service without competent medical evidence of a superimposed psychiatric disorder.  VAOPGCPREC 82- 90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 4.127 (2014).  

The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d) (West 2014); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2014).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Analysis -- PTSD

In the present case, the Board finds that the weight of the probative evidence is against the claim of service connection for PTSD, for the following reasons.  

First, the Veteran contends that he has a diagnosis of PTSD that is based upon a stressful event in service.  Specifically, in a June 2009 statement, he identified a PTSD stressor due to the following event.  In February 1973, while driving for his captain, he had an argument with a Panamanian police officer over a parking issue.  The policeman was holding an automatic weapon, and he was unarmed.  The police officer "locked and loaded," and the Veteran was forced to move the vehicle although he was under orders to remain parked until his captain returned.  

A buddy statement from J.W., dated in July 2009 is of record.  J.W. stated that while assigned in Panama with the Veteran, the Veteran was the assigned driver for a captain.  J.W. stated that after Panama, he noticed a change in the Veteran in that the Veteran became moody, distant, and seemed not to get enough sleep.  "His personality as changing slowly".  J.W. also stated that he did not know what happened in Panama but it had a great effect on the Veteran.  

As aforementioned, the Veteran is shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  In fact, the Veteran's service personnel records confirm this fact.  Thus, as a non-combat Veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau, and Dizoglio, supra.  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, supra.  

To this end, VA was not able to corroborate and verify the Veteran's claimed stressor, and a formal finding was issued to this effect after thorough efforts were undertaken.  See October 2010 VA's Formal Finding Memorandum.  

Thus, without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the medical and lay evidence of record shows that the Veteran has not been diagnosed as having PTSD based upon his reported stressor that he had relayed to medical professionals in the course of seeking psychiatric treatment.  Subthreshold PTSD was diagnosed by VA in 2010, but upon further evaluation in December 2013, the diagnosis did not include PTSD.  

As the Board finds the Veteran's reported stressor is unverifiable, the Board finds any diagnosis of PTSD to lack probative weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by Veteran, where history is unsupported or based on inaccurate factual premises).  

In essence, the Veteran's stressor is based on his statements which could not be verified through official sources.  The Board again notes that the Veteran's own statements are not sufficient to verify a non-combat stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Thus, the record does not contain a PTSD diagnosis that is based upon a corroborated stressor.  See 38 C.F.R. § 3.304(f) (2014).  Moreover, PTSD was not diagnosed at the time of the most recent evaluation.  At any rate, without such a diagnosis, the Veteran's claim of service connection fails.  

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3) (2014), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) (2014) is inapplicable.  

In sum, the evidence does not establish that the Veteran has been diagnosed with PTSD based on his claimed stressors or based on fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD is not in order.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Fagan, supra.  

Analysis - Psychiatric Disorders Other than PTSD, 
to Include Depression

In statements made in connection with his appeal, the Veteran avers that he has another psychiatric disorder that is related to service.  

After a careful review of the evidence and the law pertaining to service connection, the Board finds that service connection for an innocently acquired psychiatric disorder, diagnosed as depression, is not warranted.  

A March 1972 STR reflects that the Veteran was having an anxiety reaction.  A February 1973 STR (consultation sheet) reflects that the Veteran had been on Valium for one month.  An April 6, 1973 STR (consultation sheet) reflects that the Veteran had had a series of emotional problems since the prior October plus gastrointestinal problems.  It was noted that his wife had left him.  An April 9, 1973 STR (consultation sheet) reflects that the Veteran had been seen by many doctors for epigastric pain and a gastrointestinal problem since October 1972 and that he had many marital problems since this episode started.  It was noted that the Veteran's wife left him and was living elsewhere.  An April 9, 1973 STR reflects that the Veteran was referred by the chaplain for a psychiatric evaluation due to complaints of depression, periods of hysterical sobbing, feelings of guilt and worthlessness, feelings of helpless and hopelessness, anorexia, sleep loss, apathy and excessive alcohol abuse.  It was noted that the Veteran's symptoms began when he left home to join the service.  It was further noted that the Veteran had been drinking excessively since October.  Upon evaluation, the Veteran was noted to be markedly depressed and anxious and wanting to see his father and his wife.  It was noted that he realized that he is greatly depressed but may not appreciate some of the dynamic dependency upon his father and his need to vicariously act out his father's wishes.  The Veteran was diagnosed with reactive depression with neurotic features and episodic excessive drinking, and passive-dependent personality.  He was referred for admission to the San Diego, Naval Hospital.  

An April 9 1973 STR handwritten notation (nurse's note) reflects that the Veteran was admitted with a chief complaint of nervousness and depression.  It was further noted that he had several arguments with his wife because of his "being out to sea most of the time."  The Veteran expressed suicidal ideation by saying he would jump off the fantail of the ship into the propellers.   An April 10, 1973 STR notation reflects that the Veteran was recently preoccupied with his wife who left home stating that she wanted to be free.  He has a history of excessive dependency needs, had been arrested as a juvenile for an alcohol violation, and had an alcoholic mother.  He was diagnosed with passive-dependent personality disorder.  

A typed recommendation attached to the April 9 and April 10 1973 notations, reflects that "there is no need for psychiatric hospitalization or treatment at this time.  This member is recommended for an administrative discharge."  It was further noted that the Veteran has a character behavior disorder.  

A September 1976 VA examination report reflects that psychiatric "examination of a superficial nature indicates that [the Veteran] is a very apprehensive individual.  He showed an extreme degree of anxiety. [The Veteran] states that he was not this way prior to military duty."  

A November 1976 VA mental health examination report reflects a diagnosis of anxiety neurosis.  He displayed some symptoms of anxiety, compulsiveness, and restlessness.  

VA clinical records reflect that the Veteran was diagnosed with mixed substance abuse and antisocial traits.  (See 1986 records.)  VA clinical records also reflect diagnoses of depressive disorder, a history of cluster B personality traits, and subthreshold PTSD (as already discussed).  (See, e.g. January and December 2010 records.)  

As previously discussed in the Board's October 2013 remand decision, a VA examination dated in January 2011 is already of record.  However, as noted by VA, that report included an incorrect statement of the facts.  Any opinion offered at that time is inadequate, and will not considered in this decision.  However, the medical history as reported by the Veteran at that time is pertinent and is repeated here for clarity.  

At the 2011 VA examination, the Veteran denied any suicidal, drug, or alcohol problems in his family, and the examiner did not note any inconsistencies with this statement.  However, prior clinical records reflect that the Veteran did have a history of alcoholism and suicide in his family.  The STRs reflect that he reported that he had an alcoholic mother.  A November 29, 1984 clinical record reflects that the Veteran described his mother as a critical, overbearing, angry person, who was an alcoholic, which led to the divorce of the Veteran's parents.  It was further noted that there was "genetic loading on the maternal side: the grandfather, an alcoholic who suicided three months before [the Veteran's mother] was born.  A November 19, 1984 Substance Abuse Program (SAP) Psychological Data Base sheet also reflected that the Veteran reported that his mother and grandfather were both alcoholics.  

The 2011 VA examination report also reflects that the Veteran reported that he began using alcohol in service; it was noted however, that the November 19, 1984 SAP record reflects that he reported that the age of his first drink was "very young" and chemical dependency has caused a problem for him since age 17.  He also reported that he had a juvenile liquor violation in 1969.  The Veteran entered service in 1972, at age 20.  

In the October 2013 Board remand, it was pointed out that the VA examiner in 2011 should have considered the Veteran's history of family alcoholism, if pertinent, and also the Veteran's denial of such and the Veteran's inconsistent statement as to when alcohol dependency became a problem for him.  The Board also noted that the Veteran had been diagnosed with various disorders and/or disabilities.  In addition to his in-service diagnoses, he was diagnosed post service with alcohol dependence, substance abuse, and passive aggressive traits, with severe stressors of family conflict, financial problems, and unstable job history.  

Thus, the claim was remanded, in part, for additional VA psychiatric examination.  The examiner was requested to furnish an opinion concerning whether it is at least as likely as not that the Veteran had an acquired psychiatric disability causally related to, or chronically worsened by, his military service.  The examiner was to consider the entire claims file to include the STRs, the September and November 1976 VA examination reports, the November 1984 clinical records which reflect a family history on the maternal side of alcoholism and suicide, a history of Veteran's alcohol dependency since age 17, the Veteran's denial of symptoms suggesting generalized anxiety disorder or panic disorder, the Veteran's diagnoses of mixed substance abuse and antisocial traits, and diagnoses of depressive disorder, and a history of cluster B personality traits.  

The requested examination was conducted in December 2013.  It was the examiner's opinion that the Veteran's specified depressive disorder and substance abuse disorders were not at least as likely as not first incurred during military service.  The examiner noted that the medical records indicated alcohol and cannabis abuse prior to military service.  The Veteran was initially diagnosed with a passive dependent personality disorder and reactive depression with neurotic features and excessive drinking during military service.  The symptoms identified in the medical records during military service could either be due to the Veteran's substance abuse, passive dependent personality features, or adjustment difficulties due to his wife leaving him.  Furthermore, the symptoms were inconsistent with the Veteran's assertion during the exam that all of his symptoms were related to the unverified stressor.  The examiner also noted that the initial diagnosis of a personality disorder was further supported by his Minnesota Multiphasic personality Inventory (MMPI) in 1984 which identified antisocial and passive aggressive personality traits, and a long psychiatric history of behavioral and emotional disturbance following times of financial stress and relationship distress following four divorces.  

Here, as discussed above, the Veteran was diagnosed to have a personality disorder in service that preexisted such service.  As already pointed out personality disorders are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2014).  Moreover, there is no evidence that reflects that the Veteran's personality disorder worsened during service.  The examiner in 2013 noted that the Veteran's inservice manifestations were either due to his preexisting substance abuse, his personality disorder features, or his adjustment difficulties.  Certainly, the Board finds no evidence of a superimposed acquired disease or injury.  See VAOPGCPREC 82- 90; see also, Carpenter, supra; 38 C.F.R. §§ 4.9, 4.127 (2014).  

To the extent that the Veteran's argues for a relationship between his currently diagnosed psychiatric disorders and events during service, the evidence does not contain a positive medical nexus opinion with respect to a non-PTSD psychiatric disorder and its relationship to service.  Thus, to the extent that the Veteran has attested to a relationship between a current psychiatric disorder and his service, the Board notes that such lay evidence is outweighed by the highly probative opinion of the VA examiner in 2013.  He considered the Veteran's own reported medical history and his treatment records and relied on his medical expertise in providing a medical opinion.  His opinion is supported rationale based on his knowledge of the facts and medical principles.  

Finally, the Board notes that there is no evidence that a psychosis manifested within the one year presumptive period, thus the theory of continuity of symptomatology is not applicable here.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2014), such as psychosis).  

As previously discussed, no psychosis was identified during service or within one year from separation of service in 1970.  Furthermore, the VA examiner opined that the Veteran only had a personality disorder, and no other psychiatric illnesses, to include psychosis, in service.  

As the most probative evidence of record, the VA opinion, indicates that the Veteran had a preexisting personality disorder during service that was not worsened therein.  Post service diagnosis of depressive disorder was not related to military service.  Thus, there is no basis for the grant of service connection for an acquired psychiatric disorder, other than PTSD, on a direct basis (or aggravation basis for personality disorder).  

As the preponderance of the evidence is thus against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Fagan, supra.  






ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


